I write separately because I now find that the view which I expressed in Carr v. Central Printing Co. (June 13, 1997), Montgomery App. No. 16091, was erroneous.  Central Printing Company was Carr's employer and entitled to the civil immunity which R.C. 4123.74 confers on employers because an implied contract of hire existed between Carr and Central Printing Company.  See  Campbell v. Central Terminal Warehouse (1978),56 Ohio St. 2d 173.  Therefore, the written agreement to pay premiums for which R.C. 4321.01(B)(2) otherwise requires in defining an employer is not required.